

115 HR 6603 IH: Service Disabled Veteran Infrastructure Investment Parity Act
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6603IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Luetkemeyer (for himself and Mr. Sessions) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the FAST Act to ensure that certain veteran small businesses are eligible for funding as
			 small business concerns.
	
 1.Short titleThis Act may be cited as the Service Disabled Veteran Infrastructure Investment Parity Act. 2.Small business concernsSection 1101(b) of the FAST Act (Public Law 114–94) is amended—
 (1)in paragraph (2) by adding at the end the following:  (C)Service-disabled veteran-owned small businessThe term service-disabled veteran-owned small business has the meaning given the term small business concern owned and controlled by service-disabled veterans in section 3(q) of the Small Business Act (15 U.S.C. 632(q)).;
 (2)in paragraph (3), by inserting before the period the following: and service-disabled veteran-owned small businesses; and (3)in paragraph (4)(B)—
 (A)in clause (ii) by striking and at the end; (B)in clause (iii) by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (iv)service-disabled veteran-owned small businesses..
				